Title: I. To J Philanthrop, 9 December 1766
From: Adams, John
To: Sewall, Jonathan,Philanthrop


      
       
        ante 9 December 1766
        
       
      
      To J Phylanthrop
      I confess I was in Hopes, that after the Repeal of the ever memorable Stamp Act, The People of this Province would have had a little Respite from the Teasings of that restless grasping turbulent Crew of Villains who have been for many Years past planning their Destruction.—This infamous set of Banditti, in the Course of the glorious Struggles of America for her Freedom received So many Mortifications and Disappointments, that for my own Part I felt myself much disposed to commisserate their Distresses, and to let them all sink into a peaceful and perpetual oblivion.—But it seems they now think themselves out of Danger, that the people are settling into Tranquility, and are grown innatentive to their Machinations, and that they may now set about their old Work, of fretting, teasing, lying, vapouring, and deceiving. And for these purposes they have hired their old Trumpeter J. Philanthrop, to start forth. A Champion, forsooth for Truth, Peace, order, Justice, and Civility the supporter of good Government, and the Vindicator of injured Innocence! And is it not very modest in this Author, to begin, with so many pious Lamentations about Party Spirit, Political Jealousies, undue Prejudices &c and to declaim so warmly against, throwing Dirt at respectable Characters, when he begins his Lucubrations with his venemos Bilingsgate upon a Character than which there is none more respectable in this Province, and with black malicious, impudent slander upon a Paper, without which the People of this Province, would have been ruind and enslaved by his Friends Patrons, Masters and Clients before they would have known or suspected their Danger. This is the very fellow, who but a few years ago, drew the Characters of Bluster, Thwackum, Gamut, Adjutant Trowel, Justice Gripe and Captn. Bluff —nay the very Rascall who drew the Character of the reverend Chaplain to the Junto, in which he bespatered with Dirt and Filth falsely and maliciously slanderd one of the politest Gentlemen, accomplished Scholars, and able Divines upon this Continent, with unparrallelled Virulence and Effrontery. A Gentleman to whom that very Rascall was under particular and very strong obligations for his Friendship and Charity to him in his needy Circumstances.
      I have no more to say at present, but that I know you perfectly well, I know your Name, Character Descent Circumstances, Alliances, your Patrons, Prompters, Views, Temper and Designs,—further I know every syllable you have Scribbled from the first of your Productions which contained the Character of Bluster to the last of them, which appeard in last Mondays Ev. Post, and that unless you desist I will develop the whole black scene—and will expose the whole Faction and all their Views and Designs, from the Time they raised the villanous Clamour against Govr. Pownal to this Time that they are endeavouring to preserve, another Govr. of a very different and much worse Character.
      
     